Citation Nr: 1549750	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-25 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1979 to June 1980.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the October 2008 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran's claim specifically requested only service connection for PTSD; however, other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record (anxiety disorder), the Board has recharacterized the claim as reflected on the title page. 

The Veteran has also been diagnosed with bipolar disorder; however, a November 2009 rating decision specifically denied service connection for bipolar disorder.  The Veteran did not submit a notice of disagreement with the November 2009 rating decision; as such, bipolar disorder will not be addressed by the Board in this decision.  

Moreover, a review of the procedural history of this case shows that the Veteran was initially denied service connection for PTSD in an October 2008 rating decision (currently on appeal).  The Veteran applied to reopen service connection for PTSD in September 2010.  Because evidence (VA treatment records showing treatment and diagnoses for psychiatric disorders) were received within one year of the October 2008 rating decision (initial denial of service connection), the October 2008 rating decision did not become final, but required a readjudication based on the additional evidence received as required by 38 C.F.R. § 3.156(b) (2015).  Accordingly, the October 2008 rating decision is the rating decision currently on appeal.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's reported in-service stressor of sexual assault is corroborated by medical and other evidence of record.

2.  The Veteran's PTSD is related to the corroborated in-service events of a sexual assault.

3.  The Veteran's currently diagnosed obstructive sleep apnea is not related to service or to the service-connected PTSD disability (granted herein). 


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for sleep apnea, to include as secondary to PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of service connection for PTSD has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in January 2012, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA and private treatment records, and the Veteran's statements are associated with the claims file.  The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claim for service connection for sleep apnea.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than his own statements showing an indication that the disability of sleep apnea was associated with his service or to a service-connected disability.  As explained in further detail below, the medical evidence contains no opinion linking the Veteran's current sleep apnea disorder to service or to a service-connected disability, there is no documentation of post-service symptoms for over 20 years after his discharge, and the only suggestion of a link comes from the Veteran via generalized, conclusory allegations.  Accordingly, the Board finds that no further development of the Veteran's claim for service connection for sleep apnea is required.  

The Board recognizes that the standard does not require "competent medical evidence."  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  The absence of medical evidence, competent or otherwise, indicating an association is relevant, however.  Moreover, while the Veteran's lay statements are presumed competent evidence for purposes of the McLendon analysis, the Board finds that the Veteran has made only a "conclusory generalized statement that his [active service] caused his present medical problems."  Id. at 1278.

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of PTSD and sleep apnea are not a "chronic disease" listed under 
38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In non-combat cases of PTSD involving an allegation of personal assault, more particularized requirements are established to verify whether the alleged stressor actually occurred.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  In this regard, evidence from sources other than the Veteran's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and/or statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for PTSD

The Veteran maintains that he has PTSD as a result of being sexually assaulted during service in March 1980.  The Veteran has reported that he was emotionally and sexually abused by a guard (CID officer) while in military confinement.  He has reported that the abuse has resulted in him experiencing years of anxiety, mood lability, suicidal ideation, and confusion about his sexual orientation.  See September 2010 VA psychiatric Attending Admission Note.    

Upon review of the record, the Board finds that the evidence is in equipoise as to whether the Veteran's reported in-service stressor of sexual assault is corroborated by medical and other evidence of record.  

Although service treatment records are absent for any notations of sexual assault or other abuse, the evidence includes a June 1980 elimination from service UP Chapter 9 report where it was noted that the Veteran was enrolled in an Alcohol and Drug Abuse Prevention and Control Program on April 2, 1980, approximately 2 weeks after the alleged sexual assault.  The Veteran reported that he began drinking heavily after the alleged assault.  See June 2011 VA examination report.  

The Veteran submitted an August 2010 statement from his mother.  In her correspondence she noted that the while in Boot Camp the Veteran told her that he like the Army and was thinking of making a career of it.  However, on a later date, the Veteran called her and stated that he was getting out of the Army and that "something bad happened to him."  The Veteran's mother stated that he would not talk to her about any details.  

The evidence also includes a March 2012 newspaper article regarding the Veteran's claimed military sexual trauma.  In the article, the Veteran stated that he was involved in a physical altercation and was arrested and taken to a stockade for interrogation by a U.S. Army Criminal Investigation Command Officer.  After several hours, the officer suggested a massage and took the Veteran to another room where there was a "gurney and items he would use for an assault."  The Veteran reported feeling "unbelievable shame and guilt."  He admitted not making a report a report at that time, but was sent for a short alcohol rehabilitation.  

VA treatment records from 2009 to 2012 demonstrate that the Veteran has consistently reported having been sexually assaulted in service in 1980.

The Veteran also was afforded a VA psychiatric examination in June 2011.  Again the Veteran reported having been sexually abused by a U.S. Army Criminal Investigation Command Officer in March 1980.  Although the Veteran reported that he used alcohol prior to the 1980 incident, after the abuse, the Veteran reported that he started drinking heavily.  The Veteran also reported making six suicidal gestures, most recently in 2006.  The examiner performed a mental status examination and diagnosed the Veteran with anxiety disorder and a personality disorder.  The examiner stated that the Veteran did not meet the PTSD criteria.  The examiner then opined that it was less likely as not that the Veteran's record supported the occurrence of a military sexual assault.  The examiner did note, however, that the Veteran began to receive substance abuse treatment after the alleged sexual trauma.  However, the Veteran also reported extensive alcohol and drug abuse prior to entering the military.  The Veteran was also noted to have received three Article 15's, two of which occurred following the alleged sexual assault for disobeying orders.  The examiner noted that the Veteran acknowledged significant behavior problems prior to entering the military (arrested for theft, suspended from school 20-30 times). Although the examiner stated there was no evidence of military sexual trauma (MST) in service, the Board observes that a later submitted newspaper report giving a detailed account of the Veteran's allegation were not of record at the time of examination.   

Upon review of all the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's reported in-service stressor of sexual assault is corroborated by medical and other evidence of record.  Although there is some evidence to support that the Veteran did have alcohol and drug abuse prior to service and some behavioral problems, after the alleged sexual assault the Veteran reported drinking more and was referred for substance abuse treatment.  He also received two Article 15's following the alleged sexual assault for disobeying orders.  The Board finds that this suggests, at least in part, some evidence of behavior changes.  Moreover, the Veteran has consistently reported to medical professional and to the public (newspaper article) that he was sexually assaulted in service.  Accordingly, the Board finds that the Veteran's reported in-service stressor of sexual assault is corroborated.

Next, the Board finds that VA treatment records provide a diagnosis of PTSD and a positive link between the Veteran's PTSD and the in-service sexual assault.  For example, in a September 2010 VA Psychiatric Attending Admission Note, the Veteran reported symptoms of anxiety and feeling overwhelmed with intrusive memories and thoughts of the military sexual trauma (MST).  It was noted that the Veteran described in great detail his MST involving emotional and sexual abuse by a guard when he was in a military confinement of some sort (not prison, but before going to trial).  The abuse was noted to have resulted in him experiencing years of anxiety, mood lability, suicidal thoughts, and confusion about his sexuality.  A mental status examination was performed and the Veteran was diagnosed with AXIS I: PTSD, alcohol and cocaine dependence in remission, and bipolar disorder.  The assessment noted by the VA medical professional was that the Veteran had PTSD "from MST" who was admitted for exacerbation of PTSD symptoms due to rehashing the experience as he pursued his service connection claim.   

Other VA treatment records also show that the Veteran's PTSD has been related to his MST.  See July 2011 VA treatment record ("PTSD symptoms consisted with MST."); see also August 2012 VA treatment record and September 2012 VA discharge summary (noting that "PTSD related to MST.")

The evidence also includes a November 2010 statement from the VA medical center in Gainesville, Florida.  The letter indicated that the Veteran had been treated by VA since 2005 for his MST.  It was noted that the Veteran's persistent hypervigilance, persecutory delusions, nightmares, isolation, and reactivity to injustice were "consistent with the documented research on PTSD secondary to MST."  In a separate November 2010 letter, it was noted that the Veteran had "MST-related, severe, complex PTSD."

For these reasons, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed PTSD is related to the in-service sexual trauma.  As such, service connection for an acquired psychiatric disorder, to include PTSD, is warranted. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In addition to PTSD, the Veteran is shown to have diagnoses of anxiety disorder and bipolar disorder.  The scope of a mental health disability claim includes any psychiatric diagnoses that may reasonably be encompassed by the Veteran's reported symptoms.  See Clemons, 23 Vet. App. 1.  The Board does not need to differentiate the Veteran's current psychiatric symptoms to determine the specific etiology of any residuals that may be associated with PTSD, as all the Veteran's psychiatric impairment and symptomatology are recognized as part of the psychiatric disorders for which service connection is being granted, namely, PTSD, a mood disorder.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  

Service Connection for Sleep Apnea

The Veteran maintains that he has sleep apnea as a result of his military service or as a result of his mental disorders.  See Veteran's October 2011 statement.  The Veteran has also suggested that his sleep apnea may be aggravated by his now service-connected PTSD disability (granted herein).  See Veteran's October 2010 statement in support of claim.  

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's currently diagnosed obstructive sleep apnea is not related to service or to the now service-connected psychiatric disability.

Service treatment records are negative for any complaints, diagnoses, or treatment for sleep apnea.  In a June 1980 service separation examination report, sleep apnea was not noted.  Further, in a June 1980 report of medical history, completed by the Veteran at service discharge, he specifically checked "NO" as to having had "frequent trouble sleeping."  

Post-service VA clinical records include a Medicine Pulmonary Sleep Study in February 2010.  At that time ostructive sleep apnea syndrome was not demonstrated; rather, loud snoring was recorded consistent with primary snoring disorder.  

However, later clinical records also that the Veteran was initially diagnosed with mild obstructive sleep apnea in 2012, more than 30 years after service separation.  See February 2012 VA polysomnography report.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  This evidence tends to weigh against a finding that the Veteran's sleep apnea was incurred in service or was otherwise related to service.  Post-service VA treatment records further show continued treatment for sleep apnea using a CPAP machine; however, they do not contain an opinion as to the etiology of the Veteran's sleep apnea.  

The Board notes that in a March 2012 addendum to the February 2012 sleep study report, the VA physician noted that the Veteran's "increased sleep latency comes with anxiety/worry."  The Board finds that sleep latency due to anxiety and worry is symptomatology that is part and parcel of the Veteran's now service-connected psychiatric disability.  In this regard, sleep impairment is specifically contemplated by the rating criteria for psychiatric disorders.  Moreover, the Veteran's difficulty sleeping or sleep latency have not been etiologically related to his sleep apnea.  Notably, sleep apnea is defined as "transient periods of cessation of breathing during sleep."  See Dorland's Illustrated Medical Dictionary 116 (30th ed. 2003).  Obstructive sleep apnea is defined as "... resulting from collapse or obstruction of the airway with inhibition of muscle tone . . . ."  Id. at 115.  The evidence of record does not indicate any connection between the Veteran's psychiatric disability and his periods of cessation of breathing during sleep caused by collapse or obstruction of the airway.  Accordingly, the Board finds that the March 2012 addendum to the February 2012 sleep study report does not provide a relationship between the Veteran's sleep apnea and his service-connected psychiatric disability.

The Board has also considered the Veteran's statements regarding his belief that his sleep apnea is related to service, or alternatively, to the now service-connected psychiatric disability.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of obstructive sleep apnea.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Sleep apnea is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose (such as with a sleep study), and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current sleep apnea is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

As noted above, the Veteran has not been afforded a VA examination or medical opinion regarding the etiology of his currently diagnosed sleep apnea.  However, none is required in this case.  Service treatment records are absent for any complaints, diagnosis, or treatment for any sleep disorder, to include sleep apnea.  The earliest medical evidence of any of the claimed conditions is dated over 30 years after separation from service, and there is no competent and probative evidence to show that the Veteran has sleep apnea that is related to his service or to a service-connected disability.

Given the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for sleep apnea, and that the claim must be denied.  The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matters on that basis.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.

Service connection for sleep apnea is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


